Court of Appeals, State of Michigan

                                             ORDER
                                                                           Mark T. Boonstra
 Gasper Randazzo v Lake Township                                            Presiding Judge

 Docket No.    348559                                                      Mark J. Cavanagh

 LC No.        18-105562-AA                                                Stephen L. Borrello
                                                                            Judges


              The Court orders that the motion for reconsideration is DENIED.

               However, on the Court’s own motion, our November 12, 2020 opinion is VACATED and
replaced with the amended opinion issued on the same date as this order. The amended opinion corrects
certain language on page 4 of the initial opinion, which in all other respects remains unchanged.




                                                        _______________________________
                                                         Presiding Judge




                               December 10, 2020